                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 1 of 6



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-220 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9             v.
               10     ARCHIE ELMER-LOKELA GORAI,
               11                                         Defendant(s).
               12
               13              Presently before the court is Archie Gorai’s (“defendant”) motion for compassionate
               14     release under the FIRST STEP Act. (ECF No. 89). The United States of America (“the
               15     government”) filed a response (ECF No. 93), to which defendant replied (ECF No. 96).
               16              Also before the court is the government’s motion to seal. (ECF No. 94).
               17     I.       Background
               18              As relevant to this motion, the court sentenced defendant to 57 months’ custody on
               19     February 19, 2019. (ECF Nos. 87; 88). While defendant has been incarcerated, the novel strain
               20     of coronavirus, COVID-19, has run rampant throughout the country and the world. While the
               21     court need not reiterate the well-known effects COVID-19 has had on day-to-day life, certain
               22     populations are particularly at risk of “severe illness” from the virus: the elderly, asthmatic,
               23     immunodeficient, and people with HIV. See Center for Disease Control, People Who Are at
               24     Higher        Risk    for    Severe      Illness,     (April    2,     2020),      available     at
               25     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
               26     (last accessed April 8, 2020).
               27              Defendant moves this court to “modify his term of imprisonment by permitting [him] . . .
               28     to serve his custodial sentence in strict home detention . . . at least until the pandemic subsides

James C. Mahan
U.S. District Judge
                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 2 of 6



                1     and the Federal Bureau of Prisons is in a position to safeguard inmates.” (ECF No. 89 at 1). The
                2     government opposes the motion because defendant has not exhausted his administrative
                3     remedies, as required by the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (ECF No. 93). The
                4     government also argues that defendant has not demonstrated “extraordinary and compelling
                5     reasons” to warrant his release. Id. at 14–16.
                6     II.    Legal Standard
                7            “Even though courts ordinarily have the inherent authority to reconsider its prior orders,
                8     such authority does not exist when there is an “express rule to the contrary.” United States v.
                9     Barragan-Mendoza, 174 F.3d 1024, 1028 (9th Cir. 1999). One such contrary rule exists in the
              10      sentencing context: “A court generally may not correct or modify a prison sentence once it has
              11      been imposed.” United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003) (citing 18 U.S.C. §
              12      3582(c)). Thus, the court may modify a sentence only when expressly authorized by statute.
              13             The court is expressly authorized to modify a sentence under the compassionate release
              14      provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391,
              15      132 Stat. 5194 (Dec. 21, 2018). 18 U.S.C. § 3582(c)(1)(A). However, courts may consider
              16      compassionate release only “upon motion of the Director of the Bureau of Prisons . . . .” Id. If a
              17      defendant wants to file such a motion with the court, he must fully exhaust his administrative
              18      remedies before doing so. Id. Since the enactment of the First Step Act, a defendant may file a
              19      compassionate-release motion if his application to the BOP goes unanswered for thirty days. Id.
              20             To be eligible for compassionate release, a defendant must demonstrate: (1) the existence
              21      of extraordinary and compelling reasons, and (2) that he is not a danger to the community. 18
              22      U.S.C. § 3582(c)(1)(A); USSG § 1B1.13.             Under USSG § 1B1.13, “extraordinary and
              23      compelling reasons” include, amongst other things, terminal illnesses and medical conditions
              24      “that substantially diminishes the ability of the defendant to provide self-care within the
              25      environment of a correctional facility and from which he or she is not expected to recover.”
              26      USSG § 1B1.13.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 3 of 6



                1     III.    Discussion
                2             As an initial matter, the government does not argue that defendant is a danger to the
                3     community. (See generally ECF No. 93). Thus, the court need only consider (1) whether it has
                4     jurisdiction to entertain defendant’s request and (2) if there are extraordinary and compelling
                5     reasons to justify his release.
                6             First, the government argues that this court does not have jurisdiction over defendant’s
                7     motion. However, the government relies on a Third Circuit opinion in which the court held that
                8     “[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance
                9     with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”
              10      during the COVID-19 outbreak. (ECF No. 36 at 2–3, 7 (quoting United States v. Raia, No. 20-
              11      1033, 2020 WL 1647922, at *2 (3rd Cir. Apr. 2, 2020).
              12              Raia is not binding on this court, and the court is unconvinced that it should follow the
              13      Third Circuit’s precedent. To the contrary, in light of COVID-19, “30 days is anything but
              14      ‘exceptionally quick’—indeed, each day, perhaps each hour, that elapses ‘threatens incarcerated
              15      defendants with greater peril.’” United States v. Gross, No. 15-CR-769 (AJN), 2020 WL
              16      1673244, at *3 (S.D.N.Y. Apr. 6, 2020) (citations omitted). Indeed, defendant aptly describes
              17      the spread of COVID-19 in the time it has taken to brief the instant motion. (ECF No. 38 at 2–
              18      4). Nationally, the number of COVID-19 cases has risen from 80,735 to 603,059. Id. at 2–3. In
              19      the penological context, the number of COVID-19 cases has risen from 10 inmates and 8 staff
              20      members across 13 facilities to 388 inmates and 201 staff members across 40 facilities. Id. at 3–
              21      4. In that time, 13 federal inmates have died. Id.
              22              Further, the court notes that defendant’s facility, Lompoc USP, has only an acting
              23      warden. (ECF No. 89 at 3). Defendant initially requested compassionate release on March 24,
              24      2020. Id. at 6 n.2. Defendant, through counsel, has made repeated attempts to contact the acting
              25      warden to follow up regarding his response. Id. at 3. Defendant has received no answer. Id.
              26      Thus, the 30-day administrative exhaustion window closes on April 24, 2020. To make matters
              27      worse, defendant notes that “[o]n April 16, 2020, the count at Lompoc USP, now leading the
              28      BOP in inflicted inmates and staff, had 69 inmates and 22 staff testing positive.” (ECF No. 96 at

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 4 of 6



                1     2 n.4). Even those numbers may be underrepresentative because only inmates with symptoms
                2     are tested. Id. In light of the rapidly developing circumstances surrounding the COVID-19
                3     pandemic, the court finds no reason to delay its determination.
                4            The government next argues that this court should deny defendant’s request and defer to
                5     the BOP, which the government contends “is best positioned to determine the proper treatment
                6     of the inmate population as a whole, taking into account both individual considerations . . . and
                7     more general considerations regarding the conditions and needs are particular facilities.” (ECF
                8     No. 93 at 10). The government further argues that defendant’s medical condition does not
                9     warrant compassionate release.1 Id. at 14–18.
              10             But other courts throughout the country have noted the “obvious shortcomings” in the
              11      BOP’s COVID-19 Action Plan: “First, testing inside prisons has been scant except for people
              12      who self-report symptoms—which means that statistics about the number of infections already in
              13      BOP facilities are largely meaningless. And second, the plan provides no additional protections
              14      for high-risk individuals.”   United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL
              15      1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote citation omitted). The Esparza court further
              16      noted that “[e]ven in the best run prisons, officials might find it difficult if not impossible to
              17      follow the CDC’s guidelines for preventing the spread of the virus among inmates and staff:
              18      practicing fastidious hygiene and keeping a distance of at least six feet from others.” Id. (citing
              19      Centers for Disease Control and Prevention, What Law Enforcement Personnel Need to Know
              20      about Coronavirus Disease 2019, COVID-19).2
              21             Moreover, the court finds, as the Esparza court did, that “[t]he presence of COVID-
              22      19 . . . necessitates a more expansive interpretation of what self-care means.” Esparza, 2020 WL
              23      1696084, at *3. In Esparza, the defendant seeking compassionate release was an elderly inmate
              24
              25
              26             1
                               In support of its opposition, the government filed defendant’s medical records under
                      seal. Because these are defendant’s medical records, the court grants the governments motion to
              27      seal. (ECF No. 94).
              28             2
                              Available at https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-law-
                      enforcement.html (last visited Apr. 14, 2020).
James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 5 of 6



                1     who suffered from a variety of maladies that put him at increased risk of contracting COVID-19.
                2     See generally id. There, the court noted as follows:
                3                    [T]he prison environment prevents [defendant] from being able to
                                     effectively self-isolate in the ways the CDC recommends for a
                4                    person of his age and diminished health. In this moment, the
                                     inability for high risk individuals to fully self-isolate is an inability
                5                    to provide self-care. So long as [defendant] remains in custody, his
                                     capacity to protect himself from a serious, or even fatal, infection
                6                    will be compromised.
                7
                      Id.
                8
                              The court finds that defendant’s asthma falls squarely within the ambit of preexisting
                9
                      conditions that the CDC has unambiguously explained place him at greater risk of COVID-19.
              10
                      Defendant’s representations regarding his medical needs establish that he has been unable to
              11
                      self-care while incarcerated. (ECF No. 96 at 11). Medical staff has recommended that defendant
              12
                      use his inhaler more than prescribed. Id. Defendant has not received breathing treatments to
              13
                      clear his lungs, despite repeated requests. Id. Thus, defendant has been unable to self-care in a
              14
                      BOP facility already overburdened by its COVID-19 response.
              15
                             Consequently, the court finds that extraordinary and compelling reasons justify
              16
                      defendant’s release. Defendant’s motion is granted.
              17
                      IV.    Conclusion
              18
                             Accordingly,
              19
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
              20
                      compassionate release (ECF No. 89) be, and the same hereby is, GRANTED.
              21
                             IT IS FURTHER ORDERED that the government’s motion to seal (ECF No. 94) be, and
              22
                      the same hereby is, GRANTED.
              23
                             IT IS FURTHER ORDERED that defendant’s sentence of imprisonment be, and the
              24
                      same hereby is, MODIFIED from 57 month’s incarceration to CREDIT FOR TIME SERVED.
              25
                             IT IS FURTHER ORDERED that defendant shall be quarantined for a 14-day period
              26
                      prior to being released, consisted with BOP policy. Defendant shall be released from custody
              27
                      within 48 hours after the expiration of his 14-day quarantine.
              28

James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:18-cr-00220-JCM-CWH Document 99 Filed 04/24/20 Page 6 of 6



                1            IT IS FURTHER ORDERED that defendant’s counsel shall, within 7 days of this order,
                2     contact the BOP to arrange transportation.
                3            IT IS FURTHER ORDERED that defendant shall serve the remaining portion of the
                4     original term of imprisonment (as calculated by the BOP) as supervised release with the special
                5     condition that he shall be subject to home incarceration without the requirement of electronic
                6     monitoring for the time being.
                7            IT IS FURTHER ORDERED that defendant shall not be required to report to the U.S.
                8     Probation Office in person. However, within 72 hours of his release, defendant shall contact the
                9     U.S. Probation Office by telephone to check in.
              10             IT IS FURTHER ORDERED that defendant shall be restricted to his residence at all
              11      times (home incarceration) except for medical necessities and or other activities specifically
              12      approved by U.S. Probation or this court.
              13             IT IS FURTHER ORDERED that defendant shall serve 3 years of supervised release as
              14      originally imposed.
              15             IT IS FURTHER ORDERED that, in light of the COVID-19 pandemic, current standard
              16      condition originally imposed mandating that defendant work at least 30 hours per week at a
              17      lawful type of employment and participate in community service is temporarily suspended.
              18             IT IS FURTHER ORDERED that all other conditions of supervision originally imposed
              19      shall remain in effect.
              20             DATED April 24, 2020.
              21                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -6-
